Citation Nr: 0909350	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

By rating decision in February 2007, the RO denied service 
connection for Hepatitis C.  The RO also denied a claim of 
service connection for post traumatic stress disorder.  In a 
statement received by the RO in March 2007, the Veteran 
expressed disagreement only with the RO's decision regarding 
the hepatitis C, claiming that his hepatitis C is related to 
his period of service.  

The RO and Board has sent the Veteran letters in March 2007, 
July 2007, and November 2007, notifying him that his appeal 
was certified to the Board and transferred there, where his 
representative was reviewing his appeal and submitting 
arguments on his behalf.  A review of the file indicates, 
however, that while the Veteran has initiated an appeal to 
the Board, he has not perfected that appeal with the filing 
of a timely substantive appeal.  Rather, it is another claim, 
that of entitlement to an apportionment of the Veteran's VA 
benefits (during a period of his incarceration), which was 
filed by his mother, that is properly on appeal.  It is also 
noted that upon arrival at the Board, the file was sent to 
the Veteran's representative for review, but the written 
arguments of his representative in the record pertain to the 
apportionment claim and not the Veteran's claim.  

When there has been an adjudication by the RO and a timely 
notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the Veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).  In short, 
certain due process must be completed at the RO level before 
the Board may properly adjudicate his hepatitis C claim on 
appeal.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the 
case on the claim of service connection 
for hepatitis C.  In order to perfect an 
appeal of the claim to the Board, the 
Veteran must still timely file a 
substantive appeal after issuance of the 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



